Name: Commission Regulation (EEC) No 2777/88 of 7 September 1988 amending Regulation (EEC) No 2083/80 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof
 Type: Regulation
 Subject Matter: economic conditions;  Europe;  farming systems;  agricultural structures and production
 Date Published: nan

 8 . 9 . 88 Official Journal of the European Communities No L 249/ 13 COMMISSION REGULATION (EEC) No 2777/88 of 7 September 1988 amending Regulation (EEC) No 2083/80 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2083/80 is hereby amended as follows : 1 . The final paragraph of Article 3 is replaced by the following : ' In the case of Spain and Portugal, by way of derogation from the above provisions of this Article, associations must account for a minium crop area, turnover and share of national production as indicated in Sections III and IV of the Annex. In the case of Spain, both where products listed in the Annex and other products are concerned, associations must consist of at least five recognized groups and cover the territory of at least one Autonomous Community. In the case of Portugal, associations must consist of at least the number of recognized groups indicated in Section IV of the Annex, and of at least three recognized groups for other products, and cover the territory of at least one "district".' 2 . The table relating to Portugal annexed to this Regulation is inserted in the Annex before the footnotes . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof ('), as last amended by Regulation (EEC) No 1760/87 (2), and in particular the second indent of Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 2083/80 (3), as last amended by Regulation (EEC) No 559/88 (4), lays down detailed rules of application concerning the economic activity of producer groups and associations thereof ; whereas these rules must be supplemented following extension of the applicability of Regulation (EEC) No 1360/78 to Portugal ; Whereas holdings in Portugal are, typically, small , fragmented and unspecialized, and have a low average productivity ; whereas low minima should therefore be set for the dimensions of producer group operations ; whereas turnover is a suitable criterion for judging the efficiency of associations of producer groups in certain sectors where, in view of the difficulties of exhaustive determi ­ nation of specific minimum crop areas, a single basis of reference should be used ; whereas the fact that 'alentejano de montado' pigs are extensively-reared makes estimating national production difficult and whereas the minimum share of national production volume required of associations in this sector should therefore not be set ; whereas in order to guarantee that associations are of adequate economic size a minimum number of member groups should be set ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 23 . 6 . 1978 , p. 1 . (2) OJ No L 167, 26. 6 . 1987, p. 1 . 0 OJ No L 203, 5 . 8 . 1980, p. 5 . (4 OJ No L 54, 1 . 3 . 1988 , p. 51 . A N N E X 'IV .P ro du ce r gr ou ps an d as so ci at io ns th er eo f in Po rtu ga l No L 249/14 / 14 Official Journal of the European Communities 8 . 9 . 88 \ Pr od uc er gr ou ps A ss oc ia ti on s C N co de P ro du ct V ol um e of pr od uc tio n o r tu rn o v e r M in im u m nu m be r of m em be rs M in im u m ar ea or eq ui va le nt T ur no ve r (m ill io n EC U ) S ha re of na ti on al pr od uc tio n vo lu m e (% ) ' M in im u m n u m b er of m em be rs 01 02 L iv e bo vi ne an im al s 40 0 L U 25 2 00 0 L U 2, 0 1, 5 3 - ex 02 01 M ea t of bo vi ne an im al s, fre sh ,c hi lle d or fro ze n (') I l \ I I I ex 0 2 0 2 I I I I | | \ 01 03 Li ve sw in e (') (8) 5 00 0 he ad 20 50 00 0 he ad 6, 0 2, 0 5 ex 02 03 M ea t of sw in e, fr es h, ch ill ed or fr oz en 1 00 0 he ad of "a le nt ej an os de m on ta do " pi gs 10 5 00 0 he ad of "a le nt ej an os de m on ta do " pi gs 0, 7 5 0 1 0 4 Li ve sh ee p an d go at s( ') 1 00 0 he ad 10 10 00 0 he ad 0, 22 5 1, 0 5 ex 02 04 M ea t of sh ee p or go at s, fre sh ,c hi lle d or fro ze n I l \ I I 01 05 Li ve po ul try ,i .e. fo wl s- of th e sp ec ie s G al lu s do m es tic us ,d uc ks ,g ee se ,t ur ke ys 10 0 00 0 he ad 20 1 00 0 00 0 he ad 1, 9 1, 0 5 02 07 an d gu in ea fo wl s M ea t an d ed ib le of fa l of th e ab ov e, fre sh , ch ill ed or fr oz en 01 06 00 10 L iv e do m es ti c ra bb it s 30 00 0 he ad 20 10 0 00 0 he ad 0, 65 1, 0 3 02 08 10 10 M ea t an d ed ib le m ea t of fa l of th e ab ov e, fre sh , ch ill ed or fro ze n (2) I I I I I 04 07 00 Bi rd s' eg gs ,i n sh ell ,f res h, pr es er ve d or co ok ed (2) 20 00 0 lay er s 10 10 0 00 0 la ye rs 1, 5 2, 0 3 04 01 M ilk an d cr ea m , no t co nc en tra te d no r co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r: 04 06 C he es e an d cu rd : I \ l l (a) fro m co ws 'm ilk (3) 1 00 0 30 20 00 0 to n n es 5, 5 2, 5 5 (b) fro m sh ee p or go ats 'm ilk (3) 10 0 2 5 1 00 0 to n n es 0, 9 1, 0 3 04 09 00 00 N at ur al ho ne y (4) 30 00 0 E C U 10 32 to n n es 0, 1 1, 0 3 Ch ap te r b Li ve tre es an d ot he r pl an ts ,b ul bs , ro ot s an d th e lik e, cu t flo we rs an d or na ­ 10 0 00 0 E C U 10  . 0, 6 2, 5 3 m en ta l fo lia ge (4) \ \ I | 07 01 90 51 Po ta to es ,f re sh or ch ill ed Q : \ I 07 01 90 59 (a) wa re 1 50 0 20 1 50 0 ha 2, 8 1, 0 5 07 01 90 90 (b ) ne w 30 0 20 20 0 ha 0, 5 2, 0 3 07 09 90 31 Ol iv es , fo r us es ot he r th an th e pr od uc tio n of oil 25 0 25 1 00 0 ha 0, 4 5, 0 3 07 10 80 10 \ 07 11 20 10 \ \ \ 07 13 Dr ied leg um in ou s ve ge tab les ,s he lle d, w he th er or no t sk in ne d or sp lit ,o th er 15 0 10 1 00 0 ha 0, 4 2, 0 3 12 09 29 fo dd er se ed s 08 03 00 Ba na na s, in cl ud in g pl an ta in s, fre sh or dr ie d 5 ha 15 50 ha 0, 6 4, 0 3 08 04 30 00 Pi ne ap pl es 20 0 00 0 E C U 10 15 ha 0, 75 20 ,0 3 C N co de P ro du ct Pr od uc er gr ou ps A ss oc ia ti on s V ol um e of pr od uc tio n o r tu rn o v e r M in im u m n u m b er of m em be rs M in im u m ar ea or eq ui va le nt T ur no ve r (m ill io n EC U ) S ha re of na ti on al pr od uc tio n vo lu m e (% ) M in im u m nu m be r of m em be rs 08 04 40 A vo ca do s 5 ha 10 20 ha 0, 25 20 ,0 3 08 04 20 90 Fi gs , dr ie d 10 0 ha 10 50 0 ha 0, 22 1, 0 3 08 06 20 G ra pe s, dr ie d 5 ha 10 15 ha 0, 06 10 ,0 3 0 9 0 2 T ea 5 ha 10 \ Ce re al s ( 6) (J) : I I | | \ \ 10 01 W he at an d m es li n 5 00 0 to n n es 25 10 00 0 ha 9, 0 3, 5 5 10 02 00 00 Ry e 10 03 00 Ba rle y I 10 04 00 O at s I I I I 10 05 M ai ze I I I I 10 07 00 G ra in so rg hu m 10 08 30 00 A lp ist e I 10 08 90 O th er ce re al s I I I I 10 06 R ic e 2 50 0 to n n es 20 5 00 0 ha .7 ,5 10 3 ex 12 01 to O il se ed s an d ol ea gi no us fru its ot he r th an th os e us ed fo r so w in g (4) 25 0 00 0 E C U 10 60 0 ha 1, 0 6, 5 3 ex 12 07 I l \ | | I \ I 12 11 Pl an ts an d pa rts of pl an ts (in cl ud in g se ed s an d fru its ), of a ki nd us ed pr im ar ily 10 0 00 0 E C U 10  0, 25 5, 0 3 in pe rfu m er y, in ph ar m ac y or fo r in se ct ic id al ,f un gi ci di al or sim ila r pu rp os es , I I I \ fre sh or dr ie d, w he th er or no t cu t, cr us he d or po w de re d (4) | | I 12 12 10 Lo cu st be an s, in cl ud in g lo cu st be an se ed s 10 0 to n n es 25 1 00 0 ha 3, 0 5, 0 3 15 09 O liv e oi la nd its fra ct io ns w he th er or no tr ef in ed ,b ut no tc he m ic al ly m od ifi ed 50 to n n es 50 2 00 0 ha 0, 9 1, 5 3 ex 22 04 W in e of fre sh gr ap es , in cl ud in g fo rti fie d wi ne s (a) ta bl e w in es 25 00 0 hi 10 0 '5 00 0 ha 2, 8 2, 0 3 (b ) qu al ity wi ne s ps r 2 50 0 hi 25 80 0 ha 0, 9 1, 0 3 24 01 U nm an uf ac tu re d to ba cc o ; to ba cc o re fu se 30 to n n es 10 10 0 ha 0, 35 6, 0 3 40 51 00 10 N at ur al co rk , ra w or sim pl y pr ep ar ed 1 00 0 to n n es 10 50 00 0 ha 6, 25 10 ,0 3 ex 53 01 Fl ax ,r aw or pr oc es se d bu t no t sp un 5 ha 10 15 ha 0, 01 10 ,0 3' 8 . 9. 88 Official Journal of the European Communities No L 249/15 / 15